Matter of Morgene R. (Leah A.) (2016 NY Slip Op 00196)





Matter of Morgene R. (Leah A.)


2016 NY Slip Op 00196


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-00145
 (Docket Nos. N-12503-11, N-34914-11, N-2190-13)

[*1]In the Matter of Morgene R. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andLeah A. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)In the Matter of Daniel R. (Anonymous), Jr. Administration for Children's Services, petitioner- respondent;Leah A. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)In the Matter of Raymond A. (Anonymous). Administration for Children's Services, petitioner- respondent;Leah A. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)


Lisa Lewis, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Scott Shorr and Susan P. Greenberg of counsel), for petitioner-respondent.
Zvi Ostrin, New York, NY, attorney for the children.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Ilana Gruebel, J.), dated November 18, 2014. The order of disposition, insofar as appealed from, after a hearing, placed the subject children in the custody of the Commissioner of Social Services. The order of disposition brings up for review an order of fact-finding of that court dated August 4, 2014, which, after a hearing, found that the mother neglected the subject children.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Administration for Children's Services filed petitions alleging, inter alia, that the appellant, who is the mother of the children Raymond A., Morgene R., and Daniel R., Jr., had neglected the children by engaging in physical and verbal altercations in the presence of the child [*2]Raymond A. After a fact-finding hearing, the Family Court found that the appellant had neglected the child Raymond A. and derivatively neglected the children Daniel R., Jr., and Morgene R.
The Family Court's finding that the mother neglected the child Raymond A. is supported by a preponderance of the evidence (see Family Ct Act § 1012[f][i], [B]; Matter of Tamara D. [Randolph P.], 120 AD3d 813; Matter of Ariella S. [Krystal C.], 89 AD3d 1092, 1093; Matter of Ndeye D. [Benjamin D.], 85 AD3d 1026, 1027; Matter of Kiara C. [David C.], 85 AD3d 1025; Matter of Kaleb B. [Harold S.], 119 AD3d 780, 781). The petitioner further established, by a preponderance of the evidence, that the mother derivatively neglected the children Daniel R., Jr., and Morgene R. (see Matter of Kaleb B. [Harold S.], 119 AD3d at 781).
MASTRO, J.P., HALL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court